Exhibit 10.2

 

Execution Copy

 

TRANSITIONAL LICENSE AGREEMENT, dated as of November 28, 2005 (this “License”),
among Kerr-McGee Worldwide Corporation, a Delaware corporation (the “Licensor”)
and Tronox Incorporated, a Delaware corporation (the “Company”).

 

Licensor is the owner of the trademarks, trade names, service marks, brand
names, trade dress and logos identified on Annex A (the “Licensed Marks”), which
are and have been used in connection with the manufacturing, marketing and sale
of certain inorganic industrial chemicals (primarily titanium dioxide) and heavy
minerals (the “Chemical Business”).

 

Kerr-McGee Corporation (the “Parent”), the Licensor and the Company are parties
to the Master Separation Agreement, dated as of the date hereof (the “Master
Separation Agreement”) pursuant to which, among other things, Parent will cause
the Company to offer and sell a limited number of its shares in a initial public
offering.  Capitalized terms used herein and not otherwise defined have the
meanings given to them in the Master Separation Agreement.

 

In consideration of the premises and the mutual covenants and agreements
contained in this License, Licensor and the Company agree as follows:

 

1.                                       Licensor hereby grants, subject to the
terms and conditions set forth herein, to the Company and the other entities in
the Tronox Group (collectively the “Licensees”) a non-exclusive,
non-transferable, non-assignable, non-sublicenseable, royalty-free license to
use the Licensed Marks as used by the Licensees in the marketing and sale of the
Licensed Goods as of the date of this License.  Company agrees that it shall,
and shall cause the other Licensees to, use the Licensed Marks in conformity in
all material respects to the standards previously established by Licensor or its
Affiliates and followed by the Licensees in connection with the marketing and
sale of the Licensed Goods and the operation of the Chemical Business, in each
case, as of the date of this License.  “Licensed Goods” means, in connection
with the conduct of the Chemical Business, goods that Company or another
Licensee is manufacturing bearing a Licensed Mark, or distributing, providing or
advertising by means of such Licensed Mark, in each case, as of the date of this
License.

 

2.                                       Company acknowledges, and shall cause
all other Licensees to acknowledge, that the Licensed Marks and the goodwill
associated therewith are the sole and exclusive property of Licensor, and
agrees, and shall cause the other Licensees to agree, that all goodwill arising
from Licensees’ use of the Licensed Marks hereunder shall inure to the benefit
of and be the property of Licensor hereunder, it being expressly agreed that in
any case, no compensation whatsoever will be due by Licensor to any Licensee for
the creation, as the case may be, of any goodwill arising from the use of the
Licensed Marks pursuant to this License.  Company shall, and shall cause the
other Licensees to, not contest, either directly or indirectly, the validity,
originality, or value of the Licensed Marks, or Licensor’s exclusive rights to
the Licensed Marks and the goodwill represented thereby.

 

3.                                       If Company or any other Licensee
becomes aware that any Person alleges that the Licensed Marks are invalid or
that use of the Licensed Marks infringes any rights of a third party or that the
Licensed Marks are otherwise challenged or subject to challenge, then Company
shall, and shall cause the other Licensees to, promptly give to the Licensor
notice in

 

--------------------------------------------------------------------------------


 

writing of such allegation, challenge or circumstance, and shall make no comment
or admission to any third party in respect thereof.

 

4.                                       Company agrees that it will, and will
cause the other Licensees to, cooperate promptly with Licensor in maintaining
the nature and quality of the Licensees’ use of the Licensed Marks and to
promptly permit reasonable inspection of the Licensees’ use of the Licensed
Marks.  Company shall, and shall cause the other Licensees to, refrain from any
act that would reasonably be expected to tarnish any of the Licensed Marks or
bring any of the Licensed Marks into disrepute.  Company shall, and shall cause
the other Licensees to, promptly provide Licensor with such data relating to the
use of the Licensed Marks hereunder as Licensor may reasonably request.

 

5.                                       Company shall not, and shall cause the
other Licensees not to, (i) use any marks confusingly similar to the Licensed
Marks, or (ii) use the Licensed Marks except as expressly authorized by this
License.

 

6.                                       The licenses granted in Section 1 of
this License shall expire and be terminated on the earliest to occur of (i) a
change of control of Company or any other Licensee, (ii) the termination of or
an otherwise material change in the nature of the Chemical Business or a
material change in use of a Licensed Mark by any Licensee, (iii) with respect to
a particular Licensed Mark, upon the termination or expiration of such Licensed
Mark or a material adverse change relating to Licensor’s rights to use such
Licensed Mark, (iv) assignment or attempted assignment of this License or
granting of a sublicense under this License by any Licensee without the prior
written consent of Licensor, (v) a breach of this License by any Licensee if
such breach is capable of being cured but remains uncured for 30 days following
notice of such breach, (vi) 12 months following the Closing Date, except in the
case of the Licensed Mark designated in Annex A as subject to the Trademark
License Agreement, dated as of September 21, 1990, by and between Kerr-McGee
Chemical Corporation and the Tiwest Joint Venture, where each of the Tiwest
Joint Venture, Tiwest Pty. Ltd. and Tiwest Sales Pty. Ltd shall continue to have
the right to use such Licensed Mark for 24 months following the Closing Date
unless such right is earlier terminated pursuant to this Section 6.

 


7.                                       IMMEDIATELY UPON TERMINATION OF THE
LICENSE WITH RESPECT TO ANY OF THE LICENSED MARKS, THE COMPANY SHALL, AND SHALL
CAUSE THE OTHER LICENSEES TO, CEASE ALL USE OF SUCH LICENSED MARKS, INCLUDING
ALL MARKETING AND ADVERTISING USE OF SUCH LICENSED MARKS AND ALL USES OF SUCH
LICENSED MARKS IN MANUFACTURING LICENSED GOODS.  WITHIN 10 DAYS FOLLOWING SUCH
TERMINATION, COMPANY SHALL CAUSE THE OTHER LICENSEES TO MAKE ALL NECESSARY
FILINGS AND TAKE ALL OTHER NECESSARY ACTIONS TO CHANGE THE NAMES OF THE OTHER
LICENSEES TO DISCONTINUE ANY REFERENCE TO “KERR-MCGEE.”  WITHIN 10 DAYS
FOLLOWING THE DATE OF THIS LICENSE, COMPANY SHALL MAKE ALL NECESSARY FILINGS AND
TAKE ALL OTHER NECESSARY ACTIONS TO CHANGE ITS NAME TO DISCONTINUE ANY REFERENCE
TO “KERR-MCGEE.”  NOTWITHSTANDING THE FOREGOING, UNLESS A LICENSE IS TERMINATED
PURSUANT TO ANY OF SECTION 6(I) THROUGH 6(V), (I) THE LICENSEES SHALL HAVE SIX
MONTHS FOLLOWING THE APPLICABLE TERMINATION OF LICENSE TO DISPOSE OF THE
INVENTORY OF THE LICENSED GOODS THAT IT HAS IN ITS POSSESSION, BY SALE OR
OTHERWISE, AND (II) THE LICENSEES SHALL BE PERMITTED TO USE ON ITS OWNED AND
LEASED RAILCARS THE LICENSED MARKS IN USE ON SUCH RAILCARS AS OF THE DATE HEREOF
UNTIL SUCH TIME AS SUCH RAILCARS ARE REPAINTED IN ACCORDANCE WITH THEIR HISTORIC
PAINTING AND MAINTENANCE SCHEDULE.  UPON LICENSOR’S REQUEST FROM TIME TO TIME,
AN EXECUTIVE OF COMPANY

 

2

--------------------------------------------------------------------------------


 


SHALL CERTIFY IN WRITING, ON BEHALF OF COMPANY AND THE OTHER LICENSEES, THEIR
COMPLIANCE WITH THIS SECTION 7.


 


8.                                       THE COMPANY AND THE OTHER LICENSEES MAY
RETAIN AND USE IN THE ORDINARY COURSE OF BUSINESS, WHICH MAY INCLUDE
REPRODUCTION AND DELIVERY TO THIRD PARTIES AND TO GOVERNMENTAL ENTITIES, ITS
INTERNAL MEMORANDA, REPORTS, DOCUMENTS AND OTHER RECORDS (COLLECTIVELY,
“INTERNAL DOCUMENTS”) WHICH BEAR A LICENSED MARK OR ANY OTHER TRADEMARK, TRADE
NAME, SERVICE MARK, BRAND NAME, TRADE DRESS OR LOGO OF LICENSOR (COLLECTIVELY
“OTHER MARKS”), WHICH, IN THE CASE OF INTERNAL DOCUMENTS BEARING A LICENSED
MARK, WERE CREATED PRIOR TO THE TERMINATION OF THE LICENSE FOR SUCH LICENSED
MARK, AND IN THE CASE OF INTERNAL DOCUMENTS BEARING AN OTHER MARK, WERE CREATED
PRIOR TO THE DATE OF THIS LICENSE, FOR SO LONG AS SUCH INTERNAL DOCUMENTS ARE
RETAINED PURSUANT TO RECORD RETENTION STANDARDS.


 

9.                                       This License contains the entire
agreement of the parties with respect to the subject matter hereof, and all
prior or contemporaneous licenses, understandings or agreements, whether written
or oral, between Licensor and their respective Affiliates, on the one hand, and
Company, the other Licensees and their respective Affiliates, on the other hand,
with respect to such subject matter are hereby superseded in their entirety. 
All amendments, waivers and modifications of or to any provision of this License
shall be in writing and signed by each party to this License, and shall not
otherwise be effective.

 

10.                                 Company shall not, and shall cause the other
Licensees not to, assign or sublicense their rights or delegate their
obligations hereunder without the prior written consent of Licensor.  Company
shall not assign this License without the prior written consent of Licensor.
Licensor reserves all rights not expressly granted to the Licensees hereunder.

 

11.                                 Any notice, request, demand, waiver,
consent, approval, or other communication that is required or permitted to be
given to any party hereunder shall be in writing and shall be deemed given only
if delivered to such party personally (including by recognized overnight
courier), or sent to such party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 11) or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth below:

 

If to any Licensee:

 

Tronox Incorporated

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Facsimile: 405-270-4101

Attention:  General Counsel

 

If to Licensor:

 

Kerr-McGee Worldwide Corporation

Kerr-McGee Center

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

 

3

--------------------------------------------------------------------------------


 

Facsimile: 405-270-3649

Attention:  General Counsel

 

or to such other address or Person as any party hereto may have specified in a
notice duly given to the other parties hereto as provided herein.  Such notice,
request, demand, waiver, consent, approval or other communication will be deemed
to have been given as of the date so delivered, telegraphed or mailed.

 

12.                                 This License may be amended, modified or
supplemented at any time by mutual agreement of the parties hereto.  Any
amendment, modification or revision of this License and any waiver of compliance
or consent with respect hereto shall be effective only if in a written
instrument executed by the parties hereto.  For the avoidance of doubt, any such
written instrument shall only be effective if it is manually-signed by an
individual with actual authority to act on behalf of such party.

 

13.                                 This License shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to principles of conflicts of laws thereof.  Each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of the United States
District Court for the Southern District of New York or the Supreme Court of The
State of New York, New York County in the event any dispute arises out of this
License or any of the transactions contemplated hereby, (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii) agrees that it will not bring
any action relating to this License or any of the transactions contemplated
hereby in any court other than the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, New York
County.

 

14.                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS LICENSE OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

15.                                 If any term or other provision of this
License is determined to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms and provisions of this License
shall remain in full force and effect. Upon such determination, the parties
hereto shall negotiate in good faith to modify this License so as to give effect
to the original intent of the parties hereto to the fullest extent permitted by
applicable Law.

 

16.                                 This License may be executed in one or more
counterparts (including by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

17.                                 Company acknowledges, and shall cause the
other Licensees to acknowledge, that any material breach of this License will
cause irreparable harm to Licensor, that such harm will be difficult if not
impossible to ascertain, and that Licensor shall be entitled to equitable
relief, including a temporary restraining order or injunction, against any
actual or threatened breach hereof, without bond and without liability should
such relief be denied, modified or vacated.

 

4

--------------------------------------------------------------------------------


 

17.                                 Company shall be responsible and liable for
all acts and omissions of the other Licensees.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this License to be duly
executed and delivered as of the day and year first above written.

 

 

 

TRONOX INCORPORATED

 

 

 

By:

/s/ Thomas W. Adams

 

 

Name: Thomas W. Adams

 

Title: Chief Executive Officer

 

 

 

 

 

KERR-MCGEE WORLDWIDE CORPORATION

 

 

 

By:

/s/ Robert M. Wohleber

 

 

Name: Robert M. Wohleber

 

Title: Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO TRANSITIONAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

Annex A

 

Licensed Marks

 

--------------------------------------------------------------------------------

 